

Exhibit 10.4




SHARE SUBSCRIPTION CUM PURCHASE AGREEMENT


AMONG


INDIA GLOBALIZATION CAPITAL, INC.


AND


SRICON INFRASTRUCTURE PRIVATE LIMITED


AND


THE PROMOTERS





--------------------------------------------------------------------------------






SHARE SUBSCRIPTION CUM PURCHASE AGREEMENT


THIS SHARE SUBSCRIPTION CUM PURCHASE AGREEMENT (this “Agreement”) is made as on
this 15th day of September 2007 BETWEEN:


INDIA GLOBALIZATION CAPITAL, INC. a company organised under the laws of the
State of Maryland and having its office address at 4336 Montgomery Avenue
Bethesda, MD 20814 (hereinafter referred to as “Investor”, which expression
shall, unless it be repugnant to the context or meaning thereof, be deemed to
mean and include its successors and assigns) of the FIRST PART;


AND


SRICON INFRASTRUCTURE PRIVATE LIMITED, a company incorporated under the Indian
Companies Act, 1956, having its registered office at Sricon House 25, Pragati
Layout, Rajeev Nagar, Nagpur, India (hereinafter referred to as "Company" which
expression shall, unless repugnant to the context or meaning thereof, be deemed
to mean and include its successors) of the SECOND PART;


AND


THE PERSONS whose names and addresses are set out in Schedule 1 hereto
(hereinafter referred to as "Promoters", which expression shall, unless
repugnant to the context or meaning thereof, be deemed to mean and include their
heirs, legal representatives, executors, and administrators) of the THIRDPART.


WHEREAS:


A.  
The Company is inter alia engaged in the business of infrastructure development
specialising in construction of roads (the “Business”);



B.  
The Investor is currently engaged in making investments in India especially in
sectors such as power, infrastructure, etc. and wishes to make a foray into the
Business;



C.  
The Company has, at the date of this Agreement, an authorised share capital of
INR 3,00,00,000 consisting of 30,00,000 equity shares of par value INR 10 each.
As of date 2932159 Equity Shares have been issued and are held by the persons in
the number and proportion as set out in Schedule 2;



D.  
The Promoters have requested the Investor and the Investor proposes to invest in
the Company in accordance with the terms and subject to the conditions of this
Agreement;



E.  
The Promoters are the existing shareholders of the Company as indicated in
Schedule 2, and Mr. R. L. Srivastava is the legal and beneficial owner of
351,840 shares as set forth in Annexure 1 (the “Sale Shares”). The Investor
wishes to acquire the Sale Shares of the Company from Mr. R. L. Srivastava;



F.  
The Parties hereto wish to record in the manner herein mentioned the terms and
conditions on which the Investor shall acquire and Mr. R. L. Srivastava shall
sell the Sale Shares of the Company to the Investor and the Investor shall
subscribe to the Equity Shares of the Company.



NOW THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED
HEREIN AND OTHER GOOD AND VALUABLE CONSIDERATION THE ADEQUACY OF WHICH IS HEREBY
ACKNOWLEDGED, IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES HERETO AND THIS
AGREEMENT WITNESSETH AS UNDER:
 
 

--------------------------------------------------------------------------------



 
1.  
DEFINITIONS AND INTERPRETATION



1.1  
Definitions



In this Agreement, except to the extent that the context requires otherwise the
following terms shall have the meanings set forth below, such meanings to be
applicable to both the singular and the plural forms of such terms:


(a)  
'Act' shall mean the Indian Companies Act, 1956 and any amendment thereto or any
other succeeding enactment for the time being in force.



(b)  
‘Affiliate’ means when used in respect of a specified legal person, each legal
person that directly or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the person specified. In
this definition “control” (and its derivatives) means both (i) holding
beneficially more than fifty per cent (50%) of equity interests and (ii) the
ability to cast more than fifty (50%)per cent of the voting rights attaching to
voting securities or (iii) power to direct the management or policies of such
entity by contract or otherwise. The term ‘Affiliate’, when used in respect of
an individual party mean such party’s Relative as defined in section 6 of the
Act.



(c)  
'Agreement' shall mean this Share Subscription cum Purchase Agreement, as from
time to time amended, supplemented or replaced or otherwise modified and any
document which amends, supplements, replaces or otherwise modifies this
Agreement, together with the recitals and all the Annexes, Appendices and
Schedules attached hereto.



(d)  
“Applicable Law” shall mean all applicable laws, statutes, ordinances,
regulations, rules, orders, bye laws, administrative interpretation, writ,
injunction, directive, protocols, codes, policies, notices, directions, judgment
or decree or other instrument or other requirements of any Governmental
Authority in any relevant jurisdiction applicable to any Party from time to
time.



(e)  
‘Articles’ means the Articles of Association of the Company to be duly amended
to reflect the terms of the Shareholders Agreement (as from time to time
amended, modified or supplemented in accordance with the provisions thereof) to
the extent permitted under law.



(f)  
'Authorised Dealer' shall mean Allahabad Bank, Manishnagar Branch, Somalwada
Branch, Wardha Road, Nagpur - 25.



(g)  
‘Audited Accounts’ means, the Company’s audited accounts as at March 31, 2007
for the financial year ended March 31, 2007.



(h)  
'Board' shall mean the board of directors of the Company.



(i)  
‘Claim’ includes any notice, demand, assessment, letter or other document issued
or action taken by any tax, fiscal or other statutory or governmental authority,
body or official whatsoever (whether of India or elsewhere in the world) whereby
the Company is or may be placed or sought to be placed under a liability to make
a payment or deprived of any relief, allowance, credit or repayment otherwise
available.



(j)  
'Completion' shall mean completion of the events specified in Clause4.3 below
and the Investor being registered as a member in respect of the Subscription
Shares and the Sale Shares in the register of members of Company.



(k)  
‘Completion Date' shall mean date mentioned in Clause4.3 hereof.



(l)  
'Conditions Precedent' shall mean the conditions precedent mentioned in Clause 3
of this Agreement.



(m)  
‘Derivative Securities’ means any subscriptions, options, debentures, bonds,
conversion rights, warrants, or similar agreements, Securities or commitments of
any kind obligating the Company to issue, grant, deliver or sell, or cause to be
issued, granted, delivered or sold (i) any shares in the share capital or any
derivative securities of the Company; (ii) any securities convertible into or
exchangeable for any shares in the share capital of the Company; (iii) any
obligations measured by the price or value of the shares in the share capital of
the Company; or (iv) any rights to participate in the equity or income of the
Company or to participate in or direct the election of any directors or officers
of the Company.



(n)  
'Encumbrances' means any encumbrance, lien, charge, security interest, mortgage,
pledge, easement, conditional sale or other title retention or non-disposal
agreement or other restriction of a similar kind, and all other easements,
encroachments and title defects of every type and nature, or any conditional
sale, contract, title, retention contract, or other contract to give or to
refrain from giving any of the foregoing.



(o)  
‘Fully Diluted’ or‘Fully Diluted Basis’ means all the Shares of the Company,
including the Shares proposed to be issued pursuant to this Agreement, all the
Shares comprised in a proposed issue and the Shares underlying all Derivative
Securities after making adjustments for stock splits, bonus issues,
consolidation of shares etc.

 
 

--------------------------------------------------------------------------------



 
(p)  
‘INR’ means the lawful currency of India.



(q)  
‘Intellectual Property’ shall mean all forms of intellectual property rights
subsisting under any law or equity and all analogous rights subsisting under the
laws of all jurisdictions and shall include any product or process of the human
intellect whether registrable as patents, trade marks, copyrights, designs or
otherwise such as an invention, or derivative works of the same expression or
literary creation, unique name, trade secret, business method, database,
industrial process, computer program, source code, process, presentation, etc.



(r)  
‘Issue Price’ means the price of Rs. 254.84 per Subscription Share.



(s)  
‘Liabilities’ means any and all contingent, current, deferred or long-term
liabilities, obligations, payables, forms of taxation whether of India or
elsewhere in the world, past, present and deferred (including, without
limitation, income tax, stamp duty, customs and other import or export duties)
and all other statutory or governmental impositions, duties and levies and all
penalties, charges, costs and interest relating to any Claim.



(t)  
‘Memorandum’ means the Memorandum of Association of the Company.



(u)  
'Party' shall mean the Investor, the Promoters or the Company referred to
individually and 'Parties' shall mean the Investor, the Promoters and the
Company referred to collectively.



(v)  
'Person' shall include an individual, an association, a corporation, a
partnership, a joint venture, a trust, an unincorporated organisation, a joint
stock company or other entity or organisation, including a government or
political subdivision, or an agency or instrumentality thereof and/or any other
legal entity.



(w)  
'Representations and Warranties' shall mean the representations and warranties
given by the Company and/or the Promoters in this Agreement, in particular
Clause 5 hereto.



(x)  
‘Sale Shares’ shall mean 351840 Shares, held by Mr. R. L. Srivastava, free from
Encumbrances, as specified in Annexure 1 hereto representing 12% of the total
issued and paid up share capital of the Company on Completion.



(y)  
‘Sale Consideration’ means an aggregate amount of Rs. 12,00,00,000 [Rs. Twelve
crores only] to be paid by the Investor for purchase of the Sale Shares.



(z)  
‘Securities’ means, with respect to any person, such person's equity capital,
registered capital, joint venture or other ownership interests (including,
without limitation, in the case of the Company, shares) or any options,
warrants, loans or other securities that are directly or indirectly convertible
into, at or exercisable or exchangeable for, at the sole option of such person,
such equity capital, registered capital, joint venture or other ownership
interests (whether or not such Derivative Securities are issued by such person).



(aa)  
'Shares' or “Equity Shares” shall mean the equity shares of Company.



(bb)  
'Shareholder' or 'Shareholders' shall mean any Person who holds any Shares.



(cc)  
‘Shareholders Agreement’ means the agreement of even date entered into between
the Promoters, the Company, the Investor in relation to the management and
governance of the Company on the terms and conditions mentioned therein.



(dd)  
‘Subscription Shares’ mean 4041676 Equity Shares proposed to be issued by the
Company to the Investor at the Issue Price, which would upon such issue entitle
the Investor to 51 % of the post issue share capital of the Company on a Fully
Diluted Basis at the Completion Date.



(ee)  
‘Subscription Price’ means an aggregate amount of Rs. 103,00,00,000 [Rs. One
Hundred and Three crores only] to be paid by the Investor for subscription to
the Subscription Shares.



(ff)  
‘Tax’ or collectively ‘Taxes’ shall mean (i) any and all taxes imposed by any
governmental body, assessments and other governmental charges, duties,
impositions and liabilities, including sales tax, excise duties, service tax,
wealth tax, dividend tax, value added tax, other taxes based upon or measured by
gross receipts, income, profits, use and occupation, ad valorem, transfer,
franchise, withholding, payroll, employment and property taxes, together with
all interest, penalties and additions imposed with respect to such amounts; (ii)
any liability for the payment of any amounts of the type described in clause (i)
as a result of being or ceasing to be a member of an affiliated, consolidated,
combined or unitary group for any period; and (iii) any liability for the
payment of any amounts of the type described in clause (i) or (ii) as a result
of any express or implied obligation to indemnify any other Person or as a
result of any obligations under any agreements or arrangements with any other
Person with respect to such amounts and including any liability for taxes of a
predecessor entity or a transferor.



(gg)  
‘Transaction Documents’ shall mean any and all deeds, documents; letters
executed or proposed to be executed between the Parties to achieve Completion,
including this Agreement and the Shareholders Agreement.



(hh)  
‘Warrantors’ means the Company and the Promoters and ‘Warrantor’ means any one
of them.

 
 

--------------------------------------------------------------------------------



 
1.2  
Other Defined Terms:



(i)  
‘Business Days’ means the days on which the banks are open for business in
Mumbai, India.



(ii)  
‘Dispute’ shall have the meaning as ascribed to it in Clause 10.1 of this
Agreement.



(iii)  
‘Losses’ shall have the meaning as ascribed to it in Clause 6.1 of this
Agreement.



1.3  
Interpretation

 
1.3.1  
The terms referred to in this Agreement shall, unless defined otherwise or
inconsistent with the context or meaning thereof, bear the meaning ascribed to
it under the relevant statute/legislation.

 


1.3.2  
All references in this Agreement to statutory provisions shall be construed as
meaning and including references to:



 
(a)
Any statutory modification, consolidation or re-enactment (whether before or
after the date of this Agreement) for the time being in force;



 
(b)
All statutory instruments or orders made pursuant to a statutory provision; and



 
(c)
any statutory provisions of which these statutory provisions are a
consolidation, re-enactment or modification.



1.3.3  
Words denoting the singular shall include the plural and words denoting any
gender shall include all genders.



1.3.4  
Headings to clauses, sub-clauses and paragraphs are for information only and
shall not form part of the operative provisions of this Agreement or the
Schedules and shall be ignored in construing the same.



1.3.5  
References to recitals, clauses or schedules are, unless the context otherwise
requires, are references to recitals, to clauses of or schedules to this
Agreement.



1.3.6  
Reference to days, months and years are to Gregorian days, months and calendar
years respectively.



1.3.7  
Any reference to the words “hereof,” “herein”, “hereto” and “hereunder” and
words of similar import when used in this Agreement shall refer to clauses or
annexures of this Agreement as specified therein.



1.3.8  
Any expression importing a natural person includes any company, trust,
partnership, joint venture, association, body corporate or governmental agency.



1.3.9  
Where a word or phrase is given a defined meaning, another part of speech or
other grammatical form in respect of that word or phrase has a corresponding
meaning.



1.3.10  
Reference to “Investor”, unless repugnant to the context shall for the purpose
of this Agreement, mean and include the Affiliates of the Investor.



1.5.11  
The words “include” and “including” shall be construed without limitation.



1.5.12  
The rule of construction, if any, that a contract should be interpreted against
the Party responsible for the drafting and preparation thereof, shall not apply
to this Agreement.

 
 

--------------------------------------------------------------------------------



 
2.  
SUBSCRIPTION AND SALE ON COMPLETION DATE



2A.           SUBSCRIPTION ON COMPLETION DATE


2.1  
Subject to the terms of this Agreement, and relying on the Representations and
Warranties and the indemnities given by the Promoters and the Company under this
Agreement, the Investor agrees on the Completion Date to subscribe for and the
Company agrees to issue and allot to the Investor the Subscription Shares in
consideration of the Subscription Price.



2.2  
The Subscription Shares shall be issued free from all Encumbrances and together
with all rights, title and interests now or hereafter attaching thereto. The
Subscription Shares shall rank pari passu with all the existing Shares of the
Company.



2B.
SALE AND PURCHASE OF SALE SHARES



2.1  
Subject to the terms of this Agreement, and relying on the Representations and
Warranties and the indemnities given by the Promoters and the Company jointly
and severally under this Agreement, Mr. R.L. Srivastava has agreed to sell,
transfer or convey the Sale Shares and the Investor has agreed to purchase,
acquire and accept the Sale Shares (together with all benefits and rights
attaching thereto), free of all Encumbrances, for the Sale Consideration.



2.2  
Mr. R.L. Srivastava shall be responsible for all taxes, levies and dues,
including without limitation, income tax assessed, if any, paid or payable in
connection with the sale, transfer or conveyance of Sale Shares.



2.3  
Mr. R.L. Srivastava hereby waives any pre-emption rights he may have in relation
to any of the Sale Shares under the Articles of Association of the Company or
otherwise.



3.  
CONDITIONS PRECEDENT



3.1  
The Parties agree that the obligation of the Investor to subscribe to the
Subscription Shares and to acquire the Sale Shares in the manner provided
herein, is conditional upon (i) the fulfilment of the following conditions to
the satisfaction of the Investor, unless specifically waived in writing by the
Investor; and (ii) only if all the Representations and Warranties continue to be
true and correct on the Completion Date:

 
3.1.1  
The passing by the Board, in accordance with the Act and the Articles, of
resolutions approving, initialling and authorizing:

 
 
 
a)
the execution of the Transaction Documents and the performance of the
transactions contemplated therein;

 
 
b)
the draft of the amendments to the Memorandum and Articles of Association of the
Company, to reflect, to the extent permitted by law, the provisions of the
Shareholders Agreement, in the form approved by the Investor, subject to
obtaining approval of the shareholders of the Company;

 
 
c)
the issue of the Subscription Shares pursuant to the terms of this Agreement;

 
d)           the in-principle approval to the sale of the Sale Shares;
 
3.1.2  
Execution of the Shareholders Agreement;

 
3.1.3  
Completion of a business, financial, accounting, tax, technical, legal and
regulatory due diligence on the Company by the Investor and resolution of all
issues arising therefrom to the satisfaction of the Investor on or before 45
Business Days from the date of this Agreement;

 
3.1.4  
Mr. R.L. Srivastava signing a consent letter, in the form and content as
specified in Annexure II, consenting to the transfer of the Sale Shares to the
Investor and the price at which such Sale Shares are proposed to be transferred
to the Investor;



3.1.5  
The Company providing to the Investor the shareholding pattern of Company
(indicating the category wise equity participation of residents and non
residents) after the proposed acquisition of Sale Shares by the Investor; and
(ii) a certificate from a chartered accountant indicating the ‘fair value’ of
the Shares calculated in accordance with the Guidelines for Valuation of Shares
and Fixation of Premia (‘Pricing Guidelines’);

 
 

--------------------------------------------------------------------------------



 
3.1.6  
A resolution being passed at a duly constituted meeting of the board of
directors of Investor and a resolution being passed at duly constituted meeting
of the shareholders of the Investor, approving the subscription to the
Subscription Shares and the purchase of the Sale Shares and the satisfaction of
all other conditions for the Investor to effect a Business Combination as set
forth in the Investor's Prospectus dated March 3, 2006 as filed with the US
Securities and Exchange Commission;



3.1.7  
The Promoters obtaining written consents from all banks, financial institutions,
lenders of the Company and all other third parties as may be required for change
in shareholding of the Company in form and substance satisfactory to the
Investor;



3.1.8  
There shall not have been any  change, effect or circumstance from the date
hereof to the Completion Date, which has or may reasonably be expected to have
an adverse effect on the Company, the Company’s
prospects/profits/profitability/financial position/ financial condition/
operations/businesses/ assets and/or the Business;



3.1.9  
Providing details of the bank account of the Company maintained with the
Authorised Dealer to the Investor for the purpose of receiving the Subscription
Price under this Agreement;



3.1.10  
Providing details of the bank account of Mr. R.L. Srivastava maintained with the
Authorised Dealer to the Investor for the purpose of receiving the Sale
Consideration under this Agreement;



3.1.11  
The Parties obtaining all statutory consents and approvals required or desirable
under any and all applicable laws and regulations (i) for the subscription,
issue and allotment of the Subscription Shares pursuant to the terms of this
Agreement; and (ii) to give effect to the transactions contemplated herein and
under the Transaction Documents having been obtained and remaining in full force
and effect;



3.1.12 
Each of the Promoters delivering to the Investor a no-objection certificate in
the form contained in Schedule 4 hereto and a no-objection certificate from the
Company in the form contained in Schedule 4A hereto;



3.1.13 
Investor receiving from the Promoters and the Company three year financial
statements for the period ended March 31, 2007, March 31, 2006 and March 31,
2005 converted into US GAAP and audited by a Public Company Accounting Oversight
Board (www.pcaob.com) and unaudited US GAAP financial statements for the period
commencing April 1, 2007 and ending September 30, 2007 or as of such later
period, which shall not be earlier than 7 days prior to the Completion Date.



3.2  
Upon fulfilment of the Conditions Precedent, the Promoters and the Company shall
notify the Investor of the same in writing.



3.3  
If the Conditions Precedent mentioned in Clause 3.1.3 above is not fulfilled or
satisfied to the satisfaction of the Investor or waived in writing by the
Investor within 45 days of the date of this Agreement or such other date as may
be mutually agreed between the Parties in writing, the Investor shall have the
right to terminate this Agreement forthwith. The termination of this Agreement
shall not in any way affect or prejudice any right accrued to any Party against
the other prior to such termination. The Promoters however hereby confirm,
undertake and agree, that they shall cause the Company to provide to the
Investor and/or its advisors, all relevant information relating to the Company,
including accounting, financial, tax, marketing, technical, human resources and
legal information, whether or not requested by the Investor and/or its advisors,
latest by the completion of 45 days from the date of this Agreement. The
Promoters acknowledge and confirm that the Investor and/or its advisors shall be
entitled to request for any information that they deem necessary and material in
relation to the Company for the purpose of conducting the due diligence
exercise. The Promoters shall provide full and complete access to the Investor
and/or its advisors to all of the records, facilities, employees, suppliers and
customers of the Company, along with answers and clarifications to questions
raised by the Investor and/or its advisors and will cooperate fully with them in
the completion of the due diligence exercise. The Parties acknowledge and
confirm that the quantum and payment of the Subscription Price for the
Subscription Shares and the Sale Consideration for the Sale Shares shall be
subject to the satisfactory results of the due diligence exercise to be
conducted by the Investor, at the sole satisfaction of the Investor and in the
event, the Investor is not satisfied with the results of the due diligence
exercise conducted by the Investor but has waived the requirement of the
Condition Precedent mentioned in Clause 3.1.3 above, the Parties shall mutually
agree on a revised Subscription Price and Sale Consideration.



3.4  
The Promoters and the Company undertake to use all best efforts to ensure that
all the Conditions Precedent are satisfied as soon as possible and the Condition
Precedent as mentioned in Clause 3.1.3 is satisfied no later than the date
mentioned in Clause 3.3 above.



3.5  
The Promoters and the Company shall co-operate and provide all information and
reasonable assistance to the Investor and/or its advisors and authorised
representatives to enable them to verify the records/documents of the Company.



4.  
COMPLETION



4.1  
The Promoters and the Company shall notify the Investor of the fulfilment of the
Conditions Precedent and provide to the Investor, all the requisite documents
evidencing fulfilment of such Conditions Precedent applicable to the Promoters
and/or the Company. The Investor through its advisors/counsel shall then satisfy
itself as to the fulfilment of the Conditions Precedent. The Investor shall
notify the Promoters and the Company within 7 days from the date of receipt of
all the documents/information from the Promoters of its satisfaction or
dissatisfaction with the same or of waiving the fulfilment of any of the
Conditions Precedent applicable to the Promoters and/or Company.



4.2  
In case the Investor notifies the Promoters or the Company of its
dissatisfaction under Clause 4.1 above, the Promoters shall fulfil the
unfulfilled Conditions Precedent within 7 days of receipt of such notice and
shall provide to the Investor, all requisite documents evidencing fulfilment of
that Condition Precedent. Subject to Clause 3.3 above, the procedure referred to
in Clause 4.1 above shall be followed thereafter until the fulfilment of all
Conditions Precedent applicable to the Promoters and/or Company, to the
satisfaction of the Investor.



4.3  
Upon fulfilment of all the Conditions Precedent to the satisfaction of the
Investor or if specifically waived in writing by the Investor, the Parties shall
proceed to complete the issue of the Subscription Shares to the Investor  and
the sale of the Sale Shares to the Investor (‘Completion’) in the manner
provided in this Clause. Such Completion shall take place on a date set by the
Investor (the ‘Completion Date’), which date shall not be later than 15 days
from the fulfilment of all the Conditions Precedent to the satisfaction of the
Investor. This date may however be extended upon mutual agreement between the
Parties.

 
 

--------------------------------------------------------------------------------



 
4.4  
The Completion shall take place at the office of Economic Laws Practice, 1502
Dalamal Towers, Nariman Point, Mumbai - 400021.

 
4.5  
On the Completion Date, the Investor shall file Form FC-TRS, in quadruplicate
with the Authorised Dealer along with the following documents:

 
 
4.5.1
All documents received by the Investor from Mr. R.L. Srivastava and/or the
Company under Clauses 3.1.4 and 3.1.5 above;

 
 
4.5.2
Consent letter of the Investor agreeing to purchase the Sale Shares and
indicating the Sale Consideration to be paid by the Investor for such purpose;
and

 
 
4.5.3
An undertaking specifying that (i) the Investor is eligible to acquire the Sale
Shares under the Foreign Direct Investment Policy of the Government of India
from Indian resident shareholders; (ii) such acquisition is within the existing
sectoral caps specified thereunder; and (iii) the price per Share is in
compliance with the Pricing Guidelines.

 
4.6  
Immediately thereafter, Mr. R.L. Srivastava shall deliver the following
documents to the Investor:

 
 
4.6.1
A certificate signed by Mr. R.L. Srivastava to the effect that the
Representations and Warranties contained in this Agreement, continue to be true
and correct as on the Completion Date with the same effect as though such
Representations and Warranties had been made as of such date;

 
 
4.6.2
Original share certificates evidencing the Sale Shares (‘Sale Share
Certificates’); and

 
 
4.6.3
The Share Transfer Forms duly stamped and executed by him.

 
4.7  
Upon filing Form FC-TRS with the Authorised Dealer and fulfilment of the
provisions of Clause 4.5 above, the Investor shall remit the Sale Consideration,
for further credit to the account of Mr. R.L. Srivastava as intimated to the
Investor in accordance with Clause 3.1.10 hereof. All such payments to be made
by Investor to Mr. R.L. Srivastava shall be subject to such
withholdings/deductions of tax as may be required under the Applicable Laws.

 
4.8  
Immediately upon the Investor receiving the certificate annexed to Form FC-TRS
from the Authorised Dealer, the Investor shall lodge the Share Transfer Forms
and the Sale Share Certificates with the Company for transfer of the Sale Shares
in the name of the Investor. The Company shall, upon receipt of the said
documents from the Investor, do the following:

 
 
(i)
Immediately convene a meeting of the Board, wherein the Board shall pass the
necessary resolutions:

 
 
(a)
approving the transfer of the Sale Shares from Mr. R.L. Srivastava to the name
of the Investor; and

 
 
(b)
approving the Investor as a member of Company in respect of the Sale Shares and
entering the name of the Investor in the register of members.

 
 
(ii)
Enter the name of the Investor as the legal and beneficial owner of the Sale
Shares, free of all Encumbrances, in the register of members of Company;

 
 
(iii)
Make the necessary endorsements on the Sale Share Certificates, indicating the
name of the Investor as the legal and beneficial owner of the Sale Shares
evidenced thereunder; and

 
 
(iv)
Return the original Sale Share Certificates, duly endorsed in the name of the
Investor, to the Investor or its authorised representative as it may direct.

 
4.9  
Upon satisfaction of the events referred to in Clause 4.8, the Company shall
deliver or cause to be delivered to the Investor:

 
 
a)
certified true copies of the Board Resolutions referred to in clause 3.1.1;

 
 
b)
written confirmation from the Company and each of the Promoters that as at the
Completion Date:

 
 

--------------------------------------------------------------------------------


 
 
·  
no change, effect or circumstance has occurred, which has or may reasonably be
expected to have an adverse effect on the Company, the Company’s
prospects/profits/profitability/financial position/ financial condition/
operations/businesses/ assets and/or the operations/businesses and/or the
Business; and

 
·  
the Representations and Warranties are true, accurate and complete and that it
is not aware of any matter or thing which is in breach of or inconsistent with
any of the Representations and Warranties;

 
 
c)
the no-objection certificates referred to in clause 3.1.11.

 
4.10  
Immediately thereafter, a meeting of the Board shall be held at which, the Board
shall pass resolutions:

 
 
(i)
approving the allotment of the Subscription Shares to the Investor with the
corresponding certificates;

 
 
(ii)
approving the appointment of the directors, as specified by the Investor on the
Board; and

 
 
(iii)
convening an extra-ordinary general meeting of the Company in accordance with
the Articles of the Company to amend the Memorandum and Articles of the Company
to incorporate the provisions of the Shareholders Agreement in the form approved
by the Board under Clause 3.1.1(b) above.

 
4.11  
Immediately thereafter, a meeting of the shareholders shall be held at short
notice, at which the following resolutions shall be passed:

 
(i)           approving the allotment of the Subscription Shares to the
Investor;
 
 
(ii)
approving the amendments to the Memorandum and Articles of Association in the
form approved by the Board under Clause 3.1.1(b).

 
4.12  
Immediately thereafter the Company shall (i) issue and deliver to the authorised
representative of the Investor the original certificates duly stamped, signed
and sealed for the Subscription Shares subscribed to by the Investor; and (ii)
incorporate the name of the Investor as the legal and beneficial owner of the
Subscription Shares in the register of members of the Company.

 
4.13  
Notwithstanding the above, on the Completion Date the Investor shall also have a
right to review the books and accounts of the Company to verify to the
satisfaction of the Investor, that no event has occurred which has or may have
an  adverse effect on the Business, operations, financial condition or prospects
of the Business. In the event, the Investor is not satisfied with the results of
its review; the Investor shall have the right to terminate this Agreement
forthwith. The termination of this Agreement shall not in any way affect or
prejudice any right accrued to any Party against the other prior to such
termination.

 
4.14  
On the Completion Date the Investor shall:

 
 
a)
deliver an application in writing for the Subscription Shares to be subscribed
by them on the Completion Date; and

 
 
b)
pay to the Company the Subscription Price by way of telegraphic transfer.



4.15  
Immediately after subscription to the Subscription Shares and the purchase of
the Sale Shares by the Investor, the equity shareholding of the Company on a
Fully Diluted Basis shall be as follows:



Shareholders
No. of Shares held
Approximate % of the total paid up Equity Shares on a Fully Diluted Basis
Investor
4393516
63
Ravindra Lal Srivastava
1227871
17.61
Indravati Devi Srivastava
1152640
16.53
Sankata Srivastava
96640
1.39
Bihari Lal Srivastava
16000
0.23
Ramdulare Srivastava
55168
0.79
Ramdulari Devi Srivastava
32000
0.45
Total:
6973835
100%



4.16  
The Parties to this Agreement agree to take all measures that may be required to
ensure to the extent possible, that all the events contemplated in Clause 4
above on the Completion Date are completed on the same day.



4.17  
Notwithstanding the provisions of Clause 4.16 hereto, all proceedings to be
taken and all documents to be executed and delivered by the Parties at
Completion shall be deemed to have been taken and executed simultaneously to the
extent possible and no proceedings shall be deemed to have been taken nor
documents executed or delivered until all have been taken, executed and
delivered.



4.18  
Immediately after the Board meetings of the Company and passing of the
resolutions mentioned above, the Parties shall ensure that the Company shall
record the necessary entries in its registers and carry out all the actions that
have been resolved to be carried out in order to effectively achieve Completion.



4.19  
The Company shall ensure that within 30 days from the Completion Date, the
relevant forms of the Company are filed with the concerned regulatory
authorities including the Registrar of Companies, Reserve Bank of India, etc. in
accordance with the provisions of Applicable Law

 
 

--------------------------------------------------------------------------------



 
4.20 
Investor’s Remedy



4.20.1 
If after having received the Subscription Price and the Sale Consideration from
the Investor pursuant to Clause 4.7 and 4.14 above, the provisions of this
Clause 4 are not complied with by the Company and/or the Promoters on the
Completion Date, the Investor shall have the right to obligate the Company
and/or the Promoters and if so required, by the Investor, the Company and/or Mr.
R. L. Srivastava shall forthwith refund to the Investor the Subscription Price
and the Sale Consideration received from the Investor pursuant to Clause 4.10
above together with interest thereon calculated at the rate of the then
applicable State Bank of India prime lending rate (“SBI PLR”) plus 10% from the
date the Investor paid the Subscription Price and the Sale Consideration to the
date of actual refund by the Company with interest (“Liquidated Damages”). The
Parties agree and acknowledge that the Liquidated Damages is a genuine pre
estimate of the loss that may be suffered by the Investor as a result of
non-compliance by the Company and/ or the Promoters of the obligations specified
in this Agreement.



4.20.2  
The Parties agree and acknowledge that this obligation of the Company to refund
the Subscription Price, and Mr. R.L. Srivastava to refund the Sale
Consideration, to the Investor shall be without prejudice to any other right,
which the Investor may have under this Agreement and in law or in equity.



5.           REPRESENTATIONS AND WARRANTIES
 
5.1
True and Accurate:  The Warrantors represent, warrant and undertake to the
Investor, that each of the statements set out in this Clause and Schedule 3
hereof, as applicable to the Warrantors, is now and will be true and accurate at
the Completion Date. The Warrantors acknowledge that the Investor, in entering
into this Agreement, is relying on such representations, warranties and
undertakings and shall be entitled to treat the same as conditions of the
Agreement. 

 
5.2
Investor Representation:The Investor hereby represents and warrants that it has
the corporate power and authority to execute, deliver and perform this Agreement
and the Transaction Documents and the transactions contemplated herein. The
execution, delivery and performance by Investor of the Transaction Documents
have been duly authorized and approved by its board of directors.

 
5.3
Separate and Independent:  Each of the Representations and Warranties shall be
separate and independent and, save as expressly provided to the contrary, shall
not be limited by reference to or inference from any other Representations and
Warranty or any other term of this Agreement, which is not expressly referenced
to the Representations and Warranty concerned.

 
5.4
Knowledge: If any Representation or Warranty is qualified by knowledge, then it
means that the Representation or Warranty has been made to the best knowledge of
the Warrantors, after the Warrantors have made and caused to be made such due
and proper inquiries as may be required in respect of the relevant matter to
obtain informed knowledge.

 
5.5
Undertaking:  None of the Warrantors shall do, allow or procure any act or
omission before the Completion Date which would respectively constitute a breach
of any of the Representations and Warranties if they were given at the
Completion Date, or which would make any of the Representations and Warranties
inaccurate or misleading if they were so given.

 
5.6
Notification of breach:  Each of the Warrantors hereby agree to disclose
promptly to the Investor in writing immediately upon becoming aware of the same,
any matter, event or circumstance (including any omission to act) which may
arise or become known to it after the date of this Agreement which:

 
 
5.6.1
would render any of the Representations and Warranties to be inaccurate; or

 
 
5.6.2
has, or is likely to have, an  adverse effect on the financial
position/prospects/profits/profitability/financial condition/
operations/businesses/ assets and/or the Business of the Company.

 
5.7
Survival:  The Representations and Warranties provided in this Agreement shall
survive the Completion Date.

 
5.8
The Company and the Promoter hereby agree and acknowledge that the Investor has
agreed to subscribe to the Subscription Shares and purchase the Sale Shares
inter alia relying upon the Representations and Warranties.

 
 

--------------------------------------------------------------------------------


 
6.           INDEMNITY


6.1
Without prejudice to any other right available to the Investor in law or under
equity, the Promoters shall jointly and severally indemnify, defend and hold
harmless the Investor, their Affiliates, directors, advisors, officers,
employees and agents, or, if so desired by the Investor, the Promoters shall
indemnify the Company, from and against any and all liabilities, damages,
demands, Claims (including third party Claims), actions, judgments or causes of
action, assessments, interest, fines, penalties, and other costs or expenses
(including, without limitation, amounts paid in settlement, court costs and all
reasonable attorneys' fees and out of pocket expenses) (“Losses”) directly based
upon, arising out of, or in relation to or otherwise in respect of:

 
i.  
any inaccuracy in or any breach of any Representation and Warranty, covenant or
agreement of the Promoters or Company contained in this Agreement or any
document or other papers delivered by any of them to the Investor in connection
with or pursuant to this Agreement;



ii.  
any liability arising out of non compliance of any obligation undertaken by the
Company or the Promoters;



iii.  
any liabilities and obligations of whatever nature relating to any litigation,
Claim or governmental investigation pending or relating to the Business or
operations of the Promoters or the Business of the Company prior to the date of
execution of this Agreement and as on the Completion Date;



iv.  
any liability due to any non-compliance of any applicable law, rules or
regulations prior to the date of execution of this Agreement and as on the
Completion Date.



6.2
Any compensation or indemnity as referred to in Clause 6.1 above shall be such
as to place the Investor in the same position as it would have been in, had
there not been any such breach and as if the Representation and Warranty under
which Investor is to be indemnified, had been correct.



7.           ACCESS TO BOOKS AND RECORDS


7.1
The Investor and/or the Promoters and their designated officers, employees,
accountants and attorneys shall have the right, at any time and from time to
time during normal business hours and upon notice which may be of at least 3
(three) days, to carry out inspection of documents, records, premises and all
other properties of the Company at their own cost as long as they hold any
Shares in the Company.



7.2
The Investor and their designated officers, employees, accountants and attorneys
shall have the right to consult with the officers, employees, accountants and
attorneys of the Company for the purpose of affording the Investor full
opportunity to make such investigation as it may desire and to collect such
information, data, documents, evidence as may be required for the purpose of and
in the course of such inspection in connection therewith. Such investigations
and/or audit, however, shall not affect the Representations and Warranties made
by the Promoters or the Company.



8.
INTERIM MANAGEMENT AND ACCESS



8.1
During the period beginning from the execution of this Agreement and continuing
until the Completion Date, the Company shall, and the Promoters shall cause the
Company to carry on its Business in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted, to pay its debts and
Taxes when due, to pay or perform other obligations when due, and, to the extent
consistent with such businesses, to use its best efforts consistent with past
practice and policies to preserve intact their present business organizations,
keep available the services of their present officers and employees and preserve
their relationships with customers, suppliers, distributors, licensors,
licensees and others having business dealings with them, all with the goal of
preserving their goodwill and ongoing businesses at the Completion Date.



8.2
The Promoters shall cause the Company to provide the Investor and its officers,
agents, advisors, consultants and other representatives reasonable access to (i)
all of the properties, books, contracts, commitments and records of the Company,
(ii) all other information concerning the Business, properties and personnel
(subject to restrictions imposed by Applicable Law) of the Company as the
Investor may request, and (iii) all employees of the Company. The Promoters
shall cause the Company to provide such information within 5 days of making a
request for the same.



8.3
During the period beginning from the execution of this Agreement and continuing
until the Completion Date the Company and/or the Promoters  (including their
respective Affiliates, representatives and/or advisors) shall not, without the
prior written consent of the Investor:

 
 

--------------------------------------------------------------------------------



 
(i)
solicit, encourage, entertain, initiate or participate in any inquiry,
negotiations or discussions or disclose any information pertaining to the
Company or enter into any agreement with respect to any offer or proposal to,
acquire or merge or restructure (including through business transfer, asset
transfer, amalgamation, demerger, hiving off or in any other manner whatsoever)
or dispose off, alienate or Encumber any assets or business of the Company or
parts thereof (an  ‘Acquisition Proposal’);



(ii)
assist or cooperate with any Person to make any Acquisition Proposal; or



(iii)
solicit, negotiate or enter into any agreement with any Person with respect to
an Acquisition Proposal;



(iv)
In the event the Company or the Promoters receive, prior to the Completion Date,
any Acquisition Proposal, the Company or the Promoters receiving such
Acquisition Proposal shall immediately suspend any discussions with such offeror
or party with regard to such Acquisition Proposal and immediately inform the
Investor as to any such Acquisition Proposal, including information as to the
principal terms of such Acquisition Proposal or request, as the case may be, and
any other information that the Investor may request;



(v)
sell, license or transfer to any Person any rights to any Intellectual Property
or enter into any agreement with respect to Intellectual Property with any
Person;



(vi)
amend or change its Articles of Association and/or Memorandum of Association in
any manner whatsoever;



(vii)
adopt or change accounting methods or practices other than as required by the
Indian GAAP or revalue any of its assets, including writing down value of
inventory or writing off notes or accounts receivable;



(viii)
issue, sell, or grant, contract to issue, sell or grant, or authorize the
issuance, delivery, sale or purchase of any Securities of the Company or any
other securities, including securities convertible into, or exercisable or
exchangeable for Shares in the Company;



(ix)
declare, set aside or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any shares of the Company, or
split, combine or reclassify any shares of the Company, or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of the Company or repurchase, redeem, or otherwise
acquire, directly or indirectly, any shares of the Company (or options, warrants
or other rights convertible into, exercisable or exchangeable therefor);



(x)
grant any severance or termination, pay (cash, equity or otherwise) to any
director or officer or to any employee of the Company, or increase (by way of
cash, equity or otherwise) the salary or other compensation payable or to become
payable by the Company to any of their officers, directors, employees or
advisors, or declare, pay or make any commitment or obligation of any kind for
the payment (in the form of cash, equity or otherwise) by the Company of a bonus
or other additional salary or compensation to any such Person, or adopt or amend
any employee benefit plan (except as necessary to comply with applicable law) or
enter into any agreement with any Person which guarantees employment with the
Company for a specific period of time or enter into any settlement or compromise
agreement with any employees of the Company;



(xi)
waive any share repurchase rights, accelerate, amend or change the period of
exercisability of options or restricted shares, or reprice options granted to
any employee, consultant, director or other stock plans or authorize cash
payments in exchange for any options granted under any employment stock option
plans;



(xii)
sell, lease, license, Encumber or otherwise dispose off any of the assets or
properties of the Company;



(xiii)
enter into/agree to enter into any new contract not in the ordinary course of
business and/or on terms that are beyond normal and reasonable commercial terms
including amending or otherwise modifying (or agreeing to do so), or violating
the terms of any of the contracts entered into by the Company;



(xiv)
commence, compromise or settle any pending or threatened litigation, debt or
other legal proceedings;



(xv)
make or change any election in respect of Taxes, adopt or change any accounting
method in respect of Taxes, enter into any closing agreement, settle any Claim
or assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any Claim or assessment in respect of Taxes;



(xvi)
cause any increase in liabilities of the Business including by way of incurring
any indebtedness in the Business in the form of loans or financial assistance
from any lending agency or bank or repaying or incurring any additional
indebtedness or making any advance payments other than what has been
contractually agreed upon (upon disclosure and consent to/of the Investor);



(xvii)
amending any terms of any agreement with any of the creditors/debtors;



(xviii)
enter into/agree to enter into any new contract, agreement, arrangement with any
related party of the Company;



(xix)
undertake any expenditure, transaction or commitment  other than in the normal
course of business; or



(xx)
take or agree in writing or otherwise to take any of the actions described in
the preceding clauses of this Clause 8 or any other action that would prevent
the Company from performing or cause the Company not to perform its covenants
hereunder or that would prejudice the consummation of any of the transactions
contemplated in the Transaction Documents.

 
 

--------------------------------------------------------------------------------



 
9.            CO-OPERATION


The Parties shall use their reasonable efforts to ensure that the transactions
contemplated by this Agreement are consummated as per the terms hereof,
including without limitation, obtaining all approvals from the applicable
government and/or regulatory authorities and other Persons as may be necessary
or reasonably requested by Investor in order to consummate the transactions
contemplated by this Agreement.


10.           RESOLUTION OF DISPUTES


 
Amicable Settlement



10.1
If any dispute arises between Investor and/or the Promoters and/or Company
during the subsistence of this Agreement or thereafter, in connection with the
validity, interpretation, implementation or alleged breach of any provision of
this Agreement or regarding a question, including the question as to whether the
termination of this Agreement by one Party hereto has been legitimate
(“Dispute”), the disputing Parties hereto shall endeavour to settle such Dispute
amicably. The attempt to bring about an amicable settlement shall be considered
to have failed if not resolved within 60 days from the date of the Dispute.



 
Conciliation



10.2
If the Parties are unable to amicably settle the Dispute in accordance with
Clause 10.1 within the period specified therein, the Parties shall forthwith but
not later than 30 days after expiry of the aforesaid period, refer the Dispute
to Mr. Ram Mukunda and Mr. R.L. Srivastava for resolution of the said Dispute.
The attempt to bring about such resolution shall be considered to have failed if
not resolved within 30 days from the date of receipt of a written notification
in this regard.



 
Arbitration



10.3
If the Parties are unable to amicably settle the Dispute in accordance with
Clause 10.2 within the period specified therein, any Party to the Dispute shall
be entitled to serve a notice invoking this Clause and making a reference to an
arbitration panel of three arbitrators. Each party to the dispute shall appoint
one arbitrator within 30 days of receipt of the notice of the Party making the
reference, and the two arbitrators, so appointed shall appoint a third
arbitrator.  The Arbitration proceedings shall be held in accordance with the
Arbitration and Conciliation Act, 1996. The decision of the arbitration panel
shall be binding on all the Parties to the Dispute.



10.4        The place of the arbitration shall be Mumbai, India.


10.5        The arbitration proceedings shall be governed by the laws of India.


10.6        The proceedings of arbitration shall be in the English language.


10.7
The Arbitrator’s award shall be substantiated in writing. The court of
arbitration shall also decide on the costs of the arbitration proceedings. The
cost of arbitration shall be borne by the Company.



10.8
The award shall be binding on the Parties subject to the Applicable Laws in
force and the award shall be enforceable in any competent court of law.



10.9
The Mumbai court (including any appellant court) in India shall have exclusive
jurisdiction.


 

--------------------------------------------------------------------------------


 
 11.           NOTICES


11.1
Any notice or other communication that may be given by one Party to the other
shall always be in writing and shall be served either by (i) hand delivery duly
acknowledged; or (ii) sent by registered post with acknowledgment due; or (iii)
by facsimile at the respective addresses set out herein below or at such other
address as may be subsequently intimated by one party to the other in writing as
set out herein. If the notice is sent by facsimile, the said notice shall also
be sent by registered post acknowledgment due.



The Investor:  Ram Mukunda
Address:          At the address mentioned above
Tel:                    +1 301 529 4996
Facsimile:          + 1 240 465 0273


The Company: Sricon Infrastructure Pvt. Ltd.
Address:           As mentioned above
Tel:                     917122287666
Facsimile:           917122290700


The Promoter:    R. L. Srivastava
Address:             As mentioned in Schedule 1 hereto
Tel:                       917122287666
Facsimile:             917122290700


11.2
All notices shall be deemed to have been validly given on (i) the business date
immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission, or (ii) the business date of receipt, if
sent by courier or hand delivery; or (iii) the expiry of seven days after
posting, if sent by registered post.



11.3
Any Party may, from time to time, change its address or representative for
receipt of notices provided for in this Agreement by giving to the other Party
not less than 10 days prior written notice.



12.           TERM


This Agreement shall come into effect and force and be binding on the Parties
from the date first written above and shall remain in full force unless
terminated in accordance with the provisions of this Agreement.


13.           CONFIDENTIALITY
 
13.1
The Parties recognise that each of them will be given and have access to
confidential and proprietary information of the other Parties. The Parties
undertake not to use any of such confidential information for their own
corporate purposes without the prior written consent of the Party owning such
information and shall keep confidential and not to disclose to any third party
any of the other Parties’ confidential and proprietary information for a period
of one year from the date hereof. The Parties shall also cause their respective
directors, employees, officers and any other persons to whom the above mentioned
information is disclosed to execute a letter of confidentiality to the effect
provided in this Clause. The obligations of confidentiality shall not apply to
any information that:

 
(a)           was developed independently by the Parties;
 
 
(b)
was known to the Party prior to its disclosure by the disclosing Party;

 
 
(c)
has become generally available to the public (other than by virtue of its
disclosure by the receiving Party);

 
 

--------------------------------------------------------------------------------


 
 
(d)
may be required in any report or statement that is required to be submitted by
the Company to any governmental or regulatory body;

 
 
(e)
may be required in response to any summons or subpoena or in connection with any
litigation; or

 
 
(f)
was approved by both the Parties (for the avoidance of doubt, disclosure to the
Affiliates of the Investor shall be permitted);

 
 
(g)
is required by a regulatory authority or the regulations of any recognized stock
exchange;

 
 
(h)
is reasonably required for disclosure to professional advisers of the Party, who
shall have given undertakings of strict confidentiality;

 
 
(i)
may be required to comply with any law, order, regulation or ruling applicable
to any Party hereto.

 
Provided that prior to any disclosure in respect of a request to disclose
confidential information under subsections (d), (e) (g), (h) and (i), above a
Party must first notify the Party owning such confidential information, who
shall then have the opportunity to respond to and/or dispute such request. The
provisions of this Clause shall survive the termination of this Agreement.
 
13.2.
Upon termination of this Agreement, the Parties shall cause the Company to
either (i) return to the Investor and Promoters, as applicable, and the Parties
shall return to each other, all documents and information belonging to such
Person and all copies thereof in the possession or under the control of a Party
which does not own such property, and all confidential information in whatever
media; or (ii) destroy all documents and information belonging to the other
Party and all copies thereof in the possession or under the control of a Party.
Provided that the Investor and/or its advisors may retain, in a secure location,
copies of such documents and records for purposes of defending any legal
proceeding or as is required to be maintained in order to satisfy any law, rule,
regulation, or accounting or financial reporting standards to which the Investor
may be subject.

 
13.3.
The Parties acknowledge and agree that the covenants and obligations with
respect to confidentiality set forth in this Clause relate to special, unique
and extraordinary matters, and that a violation of any of the terms of such
covenants and obligations will cause the Company and the owner of such property
irreparable injury for which adequate remedies are not available at law.
Therefore, the Parties agree that the Party entitled to enforce the covenants
set forth above, shall be entitled to an injunction, restraining order or such
other equitable relief as a court of competent jurisdiction may deem necessary
or appropriate to restrain the other Party from committing any violation of the
covenants and obligations contained in this Clause. These injunctive remedies
are cumulative and are in addition to any other rights and remedies the
concerned Party may have at law or in equity.



14.
AUTHORISED PERSON



For the purposes of this Agreement, Mr. R. L. Srivastava shall represent the
Promoters. Accordingly, all the Promoters hereby authorise Mr. R. L. Srivastava
to represent the Promoters and take any decision which may be required to be
taken, do all acts and execute all documents which are or may be required by the
Promoters for the proper and effective fulfilment of the rights and obligations
under this Agreement. Any action taken or deed performed or document executed by
Mr. R. L. Srivastava shall be deemed to be acts or deeds done or documents
executed by all the Promoters, and shall be binding on all the Promoters.


15.          TERMINATION


15.1
Grounds for Termination: Save and except the rights and obligations of the
Parties that terminate as provided in the specific clauses in this Agreement,
this Agreement shall continue in full force and effect until terminated in
accordance with the provisions of this Clause.



15.2
This Agreement can be terminated at any time prior to the subscription by the
Investor in the manner set out in Clause 4 of this Agreement, by mutual written
agreement of the Parties.



15.3
This Agreement shall stand terminated under Clause 4 if the Completion does not
take place as per Clause 4.3.



15.4
Effect of Termination: Termination of this Agreement under Clauses 15.2 to 15.3
shall be without liability of any Party (or any shareholder, director, officer,
agent, employee, consultant or representative of such Party) to the other
Parties.



15.5
The provisions of Clause 6 (Indemnity), 10 (Arbitration), 11 (Notices), and 13
(Confidentiality) shall survive the termination hereof pursuant to Clause 15.1.

 
 

--------------------------------------------------------------------------------



 
16.          MISCELLANEOUS PROVISIONS


16.1         Reservation of Rights


No forbearance, indulgence or relaxation or inaction by any Party at any time to
require performance of any of the provisions of this Agreement shall in any way
affect, diminish or prejudice the right of such Party to require performance of
that provision, and any waiver or acquiescence by any Party of any breach of any
of the provisions of this Agreement shall not be construed as a waiver or
acquiescence of any continuing or succeeding breach of such provisions, a waiver
of any right under or arising out of this Agreement or acquiescence to or
recognition of rights other than that expressly stipulated in this Agreement.


16.2         Cumulative Rights


All remedies of either Party under this Agreement whether provided herein or
conferred by statute, civil law, common law, custom or trade usage, are
cumulative and not alternative and may be enforced successively or concurrently.


16.3         Partial Invalidity


If any provision of this Agreement or the application thereof to any Person or
circumstance shall be invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to persons or circumstances
other than those as to which it is held invalid or unenforceable shall not be
affected thereby, and each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. Any invalid or unenforceable
provision of this Agreement shall be replaced with a provision, which is valid
and enforceable and most nearly reflects the original intent of the
unenforceable provision. Provided however, if said provision is fundamental
provision of this Agreement or forms part of the consideration or object of this
Agreement, the provision of this Clause shall not apply.


16.4         Amendments


No modification or amendment of this Agreement and no waiver of any of the terms
or conditions hereof shall be valid or binding unless made in writing and duly
executed by all the Parties.


16.5         Assignment


This Agreement and the rights and liabilities hereunder shall bind and inure to
the benefit of the respective successors of the Parties hereto, but no Party
shall assign or transfer any of its rights and liabilities hereunder to any
other Person without the prior written consent of the other Parties, which will
not be unreasonably withheld. Notwithstanding anything stated above, the
Investor shall be entitled to assign its rights and obligations hereunder to any
of its Affiliates or its holding company or ultimate parent company or their
Affiliates, without the consent of the other Parties.


16.6         Entire Agreement


This Agreement constitutes the entire Agreement between the Parties with respect
to the subscription of the Equity Shares and supersedes and cancels any prior
oral or written agreement, representation, understanding, arrangement,
communication or expression of intent relating to the subject matter of this
Agreement.


16.7         Relationship


None of the provisions of this Agreement shall be deemed to constitute a
partnership between the Parties hereto and no Party shall have any authority to
bind the other Party otherwise than under this Agreement or shall be deemed to
be the agent of the other in any way.


16.8         Governing law


This Agreement shall be governed and construed in accordance with the laws of
India, under the jurisdiction of the Mumbai courts, without regard to the
conflict of laws principles.


16.9         Service of Process


Subject to the provisions of clause 10 of this Agreement, the Parties agree that
any action or proceeding seeking to enforce any provision of, or based on any
right arising out of this Agreement may be brought against any of the Parties in
the courts of Mumbai, India and each of the Parties consent to the jurisdiction
of such courts (and of the appropriate appellant courts) in any such action or
proceeding and waives any objection to the venue laid therein. Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.
 
 

--------------------------------------------------------------------------------



 
16.10       Costs


Each Party shall bear its own expenses incurred in preparing this Agreement
including any brokers, finders’ fee, financial advisor’s fees and the expenses
incurred by its representatives. The Parties agree to equally share in the cost
of the US GAAP audits.


16.11       Force Majeure


No Party shall be liable to the other if, and to the extent, that the
performance or delay in performance of any of its obligations under this
Agreement is prevented, restricted, delayed or interfered with due to
circumstances beyond the reasonable control of such Party, including but not
limited to, Government legislations, fires, floods, explosions, epidemics,
accidents, acts of God, wars, riots, strikes, lockouts, or other concerted acts
of workmen, acts of Government and/or shortages of materials. The Party claiming
an event of force majeure shall promptly notify the other Parties in writing,
and provide full particulars of the cause or event and the date of first
occurrence thereof, as soon as possible after the event and also keep the other
Parties informed of any further developments. The Party so affected shall use
its best efforts to remove the cause of non-performance, and the Parties shall
resume performance hereunder with the utmost dispatch when such cause is
removed.


16.12       Severance


Any provision of this Agreement which is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the validity, legality and enforceability of the remaining
provisions hereof. Should any provision of this Agreement be or become
ineffective for reasons beyond the control of the Parties, the Parties shall use
reasonable efforts to agree upon a new provision, which shall as nearly as
possible have the same commercial effect as the inefficient provision.


16.13       Good Faith Negotiations and Further Assurances
 
 
16.13.1 The Parties agree that if the transactions contemplated in this
Agreement cannot be completed in the manner set forth herein, then the Parties
shall use reasonable endeavours to enter into other transactions that (a) would
result in a substantially similar outcome and (b) do not prejudice any of the
Parties.  Each of the Parties further agrees that, during any such negotiations,
it shall refrain from initiating any legal actions against the other Parties;
and

 
 
16.13.2 Each Party agrees to perform (or procure the performance of) all further
acts and things, and execute and deliver (or procure the execution and delivery
of) such further documents, as may be required by law or as the other Parties
may reasonably require, whether on or after the date of this Agreement, to
implement and/or give effect to this Agreement and the transactions contemplated
by it and for the purpose of vesting in the Investor the full benefit of the
assets, rights and benefits to be transferred to the Investor under this
Agreement.

 
16.14       Public announcements


Except as and to the extent required by Applicable Law, without the prior
written consent of the other Party, neither Party will, and each will direct its
representatives not to, make, directly or indirectly, any public comment,
statement or communication with respect to, or otherwise to disclose or to
permit the disclosure of the terms of this Agreement and the Transaction
Documents. The Investor however is required by the Securities and Exchange
Commission (‘SEC’) laws in the United States of America to disclose the terms of
this Agreement and the Transaction Documents, while filing with the SEC, which
may result into a press release or press exposure or disclosure to the general
public.


16.15       Execution in Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument. A facsimile or copy of a signature is valid as an original.


16.16       Authorisation


The persons signing this Agreement on behalf of the Parties represent and
covenant that they have the authority to so sign and execute this document on
behalf of the Parties for whom they are signing.


16.17       Time of the essence


Any date or period mentioned in this Agreement may be extended by agreement
between the Parties hereto, failing which, as regards any such date or period,
time shall be the essence of the Agreement.
 


Execution Page Follows:
 
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF THE PARTIES HERETO HAVE SET AND SUBSCRIBED THEIR RESPECTIVE
HANDS TO THESE PRESENTS ON THE DAY, MONTH AND YEAR HEREIN WRITTEN:


SIGNED AND DELIVERED
)
BY THE WITHINNAMED " Investor "
)
BY THE HAND OF MR. RAM MUKUNDA
)
(Authorised Signatory)
)
   
ON THE 15th  DAY OF SEPTEMBER 2007
)



IN THE PRESENCE OF:
)
WITNESS:
)
   
NAME AND ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "SRICON INFRASTRUCTURE PVT. LTD"
)
BY THE HAND OF MR.  R.L. SRIVASTAVA
)
(AUTHORISED SIGNATORY) PURSUANT TO THE
)
RESOLUTION PASSED BY THE BOARD
)
ON THE 15th   DAY OF SEPTEMBER 2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
ADDRESS:
)
           



SIGNED AND DELIVERED
)
BY THE WITHINNAMED "Promoter"
)
Mr. R. L. SRIVASTAVA
)
   
ON THE 15th  DAY OF SEPTEMBER   2007
)
   
IN THE PRESENCE OF:
)
WITNESS:
)
ADDRESS:
     




--------------------------------------------------------------------------------

